NOTICE OF ALLOWANCE
Election/Restrictions
Claims 1, 2, 4, 5, 9 and 10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/30/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Mr. James P. Zeller on 5/6/2021.
The application has been amended as follows: 
Claim 3 has been canceled.
In Claim 5 (of the after-final amendment filed 4/27/2021), after “nanoparticles” at the end of line 6 and before “adhered” at the beginning of line 7, “of 10 nm to 50 nm in average particle diameter” has been inserted.
Claims 11-14 have been canceled.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant’s arguments and declaration filed 4/27/2021 are persuasive.  The closest prior art reference Brandl (WO2013/091607A2) discloses an aluminum-resin composite comprising a metal made of aluminum or aluminum alloy, and a thermosetting epoxy resin adhering directly to an alumina nanoporous layer which is formed directly on a surface of the metal and contains alumina nanoparticles, wherein the alumina nanoporous layer is formed by ablating the surface of the metal with laser radiation to form the nanoparticles adhered to the surface of the metal with nanospaces formed between the nanoparticles, wherein the thermosetting resin fills the nanospaces, and wherein there is nanostructured surface roughness at an interface between the metal and the resin; however, Brandi does not teach or fairly suggest that the nanoparticles have an average particle diameter of 10 nm to 50 nm and that the surface of the metal has a ten-point average surface roughness Rz of 2.1 µm to 10 µm as instantly claimed.  Additionally, each of the X references cited in the related International Search Report for parent case PCT/JP2014/076303 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        May 7, 2021